        Case 3:19-cv-01916-MWB-MA Document 10 Filed 07/28/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MAURICE ALYN MICKLING, SR.,                              No. 3:19-CV-01916

                 Petitioner,                                 (Judge Brann)

         v.

    WARDEN H. QUAY,

                 Respondent.

                               MEMORANDUM OPINION

                                         JULY 28, 2020

I.      BACKGROUND

        Presently before the Court is Petitioner Maurice Alyn Mickling, Sr.’s petition

for writ of habeas corpus brought pursuant to 28 U.S.C. § 2241, challenging five

disciplinary decisions that resulted in the reduction of good time credit while

Petitioner was incarcerated at the United States Penitentiary at Victorville in

Victorville, California.1       Specifically, Petitioner argues that these disciplinary

actions violated his right to due process, because he never received a copy of the

written decisions of the disciplinary hearing officer.                   Petitioner seeks the

expungement of each disciplinary incident report and the reinstatement of good

conduct time.2



1
     Doc. 1. Petitioner was subsequently transferred to the United States Penitentiary at Canaan,
     in Waymart, Pennsylvania, after which he filed the instant petition.
2
     See id.
        Case 3:19-cv-01916-MWB-MA Document 10 Filed 07/28/20 Page 2 of 4




        Respondent submitted an answer, arguing that Petitioner has failed to exhaust

his administrative remedies.3 The answer did not address whether exhaustion should

be excused in this instance, nor did it address the merits of the petition or include

copies of the written DHO reports. Because due process requires that a prisoner

receives a written statement of the evidence relied on and the reasons for the

disciplinary action4 and the failure to exhaust may be excused if, inter alia, the

actions of the agency clearly and unambiguously violate a statutory or constitutional

right,5 the Court issued a supplemental briefing Order.6 The Order directed the

Respondent to address whether the failure to exhaust administrative remedies should

be excused as well as the merits of Petitioner’s due process arguments.7

        Respondent has now filed the supplemental answer, explaining that no written

DHO reports exist for the disciplinary decisions challenged by Petitioner, and thus

those disciplinary reports have been expunged and 148 days of good conduct time

has been restored.8 Because of these actions, Respondent argues, the petition is now

moot.




3
    Doc. 4.
4
    See Wolff v. McDonnell, 418 U.S. 539, 564-65 (1974).
5
    See Lyons v. U.S. Marshals, 840 F.2d 202, 205 (3d Cir. 1988).
6
    Doc. 8.
7
    See id.
8
    See Doc. 9.
                                               2
         Case 3:19-cv-01916-MWB-MA Document 10 Filed 07/28/20 Page 3 of 4




II.      DISCUSSION

         Article III of the Constitution provides that the judicial power of the United

States shall extend only to “cases” and “controversies.”9 “A case becomes moot—

and therefore no longer a ‘Case’ or ‘Controversy’ for purposes of Article III—‘when

the issues presented are no longer “live” or the parties lack a legally cognizable

interest in the outcome.’”10 “The mootness doctrine is centrally concerned with the

court’s ability to grant effective relief: ‘[i]f developments occur during the course of

adjudication that eliminate a plaintiff's personal stake in the outcome of a suit or

prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.’”11

         Here, Petitioner has received the relief he was requesting—expungement of

the incident reports and restoration of good time credits. Because the Court can

grant no further relief requested by Petitioner, the petition is now moot and must be

dismissed.




9
      See U.S. Const. art. III; see also Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990)
      (noting that “federal courts may adjudicate only actual, ongoing cases or controversies”).
10
      Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (quoting Murphy v. Hunt, 455 U.S. 478,
      481 (1982)).
11
      See Ehrheart v. Verizon Wireless, 609 F.3d 590, 596 (3d Cir. 2010) (quoting County of
      Morris v. Nationalist Movement, 273 F.3d 527, 533 (3d Cir. 2001).
                                                    3
       Case 3:19-cv-01916-MWB-MA Document 10 Filed 07/28/20 Page 4 of 4




III.   CONCLUSION

       For the reasons set forth above, the petition will be dismissed as moot. An

appropriate Order follows.



                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge




                                         4
